983 F.2d 1056
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  Aaron HOLSEY, Petitioner.
No. 91-8043.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 15, 1991Decided:  January 12, 1993

On Petition for Writ of Mandamus.
Petition denied by unpublished per curiam opinion.
Aaron Holsey, Petitioner Pro Se.
PETITION DENIED
Before WILKINS, Circuit Judge, and BUTZNER and SPROUSE, Senior Circuit Judges.
PER CURIAM:

OPINION

1
Aaron Holsey petitions for a writ of mandamus disqualifying United States District Judge Frank A. Kaufman from further consideration of any of Holsey's cases.  Holsey maintains that he cannot obtain justice because of Judge Kaufman's alleged bias against Holsey.  Through the petition, Holsey also seeks the appointment of counsel, discovery, and trial in all his pending cases.  We deny the petition.


2
"The granting of a writ of mandamus is a drastic remedy to be used only in extraordinary situations."   In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).  Holsey has not met his burden under Beard to establish a clear and undisputable need for relief.  See id. at 826-27.  Accordingly, as our review of the materials before us reveals that it would not significantly aid the decisional process, we dispense with oral argument, deny leave to proceed in forma pauperis, and deny the petition.*

PETITION DENIED


*
 Mr. Holsey's Request to Withdraw Motion to Hold All Cases in Abeyance is granted